DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-12 are pending.
Information Disclosure Statement
The Information Disclosure Statements filed on 10/28/2020 and 02/23/2021 are in compliance with the provisions of 37 CFR 1.97 and have been considered.  An initialed copy of the Form 1449 is enclosed herewith.
Specification
The title of the invention is not descriptive.  Examiner suggests that title maybe changed to provide more description regarding the instant invention as currently title only states “STORAGE MEDIUM, DYNAMIC ANALYSIS APPARATUS, AND DYNAMIC ANALYSIS SYSTEM”. Therefore, a new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Nagatsuka, US 2019/0298287 in view of Matsutani, US 10,827,999.
Regarding claim 1, Nagatsuka discloses a non-transitory computer-readable storage medium storing a program that causes a computer (paragraphs 58-60, programs stored in RAM, storage 33 are executed by CPU of controller 31) to perform:
 an obtaining process of obtaining a radiographic moving image showing a motion of a specific part (knee joint of a person) of an examinee (radiographic dynamic images (paragraphs 35, 38) showing motion of knee joint of a person (paragraphs 126-129) are obtained by the imaging apparatus 2, paragraphs 70-71); 
an analyzing process of analyzing the radiographic moving image obtained in the obtaining process (paragraphs 72-80, obtained dynamic images are analyzed for detecting a specific situation); 
and an extracting process of extracting, among frames constituting the radiographic moving image, a specific frame that visibly shows, based on a result of analyzing a dynamic state in the analyzing process (paragraphs 101-108, image data on the specific frame image fs is automatically extracted, the images are sequentially reproduced as normal dynamic images with reproduction stopped at the specific frame image fs as a still image and only the specific frame image fs is displayed from the beginning).
Nagatsuka fails to explicitly disclose extracting, among frames constituting the radiographic image, a specific frame with a detection target in the specific part, based on a result of analyzing a dynamic state.
However, Matsutani teaches extracting process of extracting, among frames constituting the radiographic image, a specific frame with a detection target in the specific part, based on a result of analyzing a dynamic state (col. 6, lines 40-49, col. 7, lines 23-29, using the dynamic displayed image, a specific frame is extracted that demonstrates a measurement target region R in the specific part such as lung field based on analyzing dynamic state of radiographic images).
Nagatsuka and Matsutani are combinable because they both teach radiographic images with extracting frames.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the teachings of Nagatsuka with the teachings of Matsutani for the benefit of providing a dynamic analysis system that analyzes a dynamic image and detects pulmonary disease in which pulmonary disease can be accurately detected without being influenced by a movement of a rib, a body motion, and a change in body thickness as taught by Matsutani at col. 2, lines 7-13.
Regarding claim 2, Combination of Nagatsuka and Matsutani further teaches wherein the detection target is an injured part or a gap part of the specific part (Matsutani, only the blood vessel region of the lung field maybe extracted as the target region based on analysis such as shape of injured blood vessels as measured, col. 7, lines 20-29).
Nagatsuka and Matsutani are combinable because they both teach radiographic images with extracting frames.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the teachings of Nagatsuka with the teachings of Matsutani for the benefit of efficiently detecting a diseased part of the body by performing an effective targeted analysis as taught by Matsutani at col. 7, lines 23-29.
Regarding claim 3, Combination of Nagatsuka and Matsutani further teaches calculating a difference between (i) a signal value of a first pixel constituting the specific part in a first frame among the frames constituting the radiographic moving image and (ii) a signal value of a second pixel in a second frame captured immediately before or after the first frame, the first pixel and the second pixel being at an identical coordinate (see Matsutani, col. 1, lines 47-60, col. 3, line 57-col. 4, line 23, col. 9, lines 1-12, pixel differences of each pixel are analyzed at the same frame level to identify the blood vessel region and the non-blood vessel regions within the frame).
Nagatsuka and Matsutani are combinable because they both teach radiographic images with extracting frames.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the teachings of Nagatsuka with the teachings of Matsutani for the benefit of efficiently detecting differences in pixel of the specified frames for effectively detecting targeted regions within each of the frames as taught by Matsutani at col. 9, lines 1-12.
Regarding claim 4, Combination of Nagatsuka and Matsutani further teaches to extract the specific frame based on the calculated difference (see Matsutani, col. 1, lines 47-60, col. 3, line 57-col. 4, line 23, col. 9, lines 1-12, pixel differences of each pixel are analyzed at the same frame level to identify the blood vessel region and the non-blood vessel regions within the frame and then the blood vessel frame as specified frame is extracted accordingly, col. 7, lines 23-29).
Nagatsuka and Matsutani are combinable because they both teach radiographic images with extracting frames.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the teachings of Nagatsuka with the teachings of Matsutani for the benefit of efficiently detecting a specified frame with injured part of the body by performing an effective targeted analysis as taught by Matsutani at col. 7, lines 23-29.
Regarding claim 5, Nagatsuka further discloses wherein the specific part is a bone, a joint, or a backbone (paragraphs 126-129, joint knee)
Regarding claim 6,  Nagatsuka discloses a non-transitory computer-readable storage medium storing a program that causes a computer (paragraphs 58-60, programs stored in RAM, storage 33 are executed by CPU of controller 31) to perform:
an obtaining process of obtaining a radiographic moving image showing a relative motion of a specific part of an examinee with respect to a moving-image generator (radiographic dynamic images (paragraphs 35, 38) showing motion of knee joint of a person with respect to situation detector 35 (paragraphs 126-131) are obtained by the imaging apparatus 2, paragraphs 70-73); 
an analyzing process of analyzing the radiographic moving image obtained in the obtaining process (paragraphs 72-80, obtained dynamic images are analyzed for detecting a specific situation); 
and an extracting process of extracting, among frames constituting the radiographic moving image, a specific frame that visibly shows, based on a result of analyzing a dynamic state in the analyzing process (paragraphs 101-108, image data on the specific frame image fs is automatically extracted, the images are sequentially reproduced as normal dynamic images with reproduction stopped at the specific frame image fs as a still image and only the specific frame image fs is displayed from the beginning).
Nagatsuka fails to explicitly disclose extracting, among frames constituting the radiographic moving image, a specific frame with an injured part of the specific part, based on a result of analyzing a dynamic state.
However, Matsutani teaches extracting, among frames constituting the radiographic moving image, a specific frame with an injured part of the specific part, based on a result of analyzing a dynamic state (col. 6, lines 40-49, col. 7, lines 20-29, using the dynamic displayed image, a specific frame is extracted that demonstrates a measurement target region R in the specific part such as lung field based on analyzing dynamic state of radiographic images. Further note that only the blood vessel region of the lung field maybe extracted as the target region based on analysis such as shape of injured blood vessels as measured).
Nagatsuka and Matsutani are combinable because they both teach radiographic images with extracting frames.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the teachings of Nagatsuka with the teachings of Matsutani for the benefit of providing a dynamic analysis system that analyzes a dynamic image and detects pulmonary disease in which pulmonary disease can be accurately detected without being influenced by a movement of a rib, a body motion, and a change in body thickness as taught by Matsutani at col. 2, lines 7-13.
Regarding claim 7, claim 7 is an apparatus claim which recites similar features as claim 1 and thus is rejected on the same rationale.
Regarding claim 8, Nagatsuka discloses a dynamic analysis system (see fig. 1), comprising: a moving-image generator (controller 31) that generates a radiographic moving image showing a specific part of an examinee (controller 31 obtains the dynamic/moving images showing motion of knee joint of a person (paragraphs 126-129) from the imaging apparatus 2 and generates a specific frame as still image to be displayed onto the display 34 showing knee joint as the specific part of a person, paragraphs 70-73); and a hardware processor (paragraphs 58-60, programs stored in RAM, storage 33 are executed by CPU of controller 31) that: analyzes the radiographic moving image generated by the moving-image generator (paragraphs 72-80, obtained dynamic images are analyzed for detecting a specific situation). Rest of the claim recites similar features as claim 1 and thus is rejected on the same rationale.
Regarding claim 9, Nagatsuka further discloses a storage that stores at least the specific frame extracted by the hardware processor among the frames constituting the radiographic moving image generated by the moving-image generator (the number of frames from occurrence of the specific situation to the specific input, is stored in the storage 33. For example, one frame is stored in the table, the frame number at the time of the specific input is reduced by one and is associated, for dynamic imaging of a specific frames for a specific person, paragraphs 90-92).
Regarding claim 10, Nagatsuka further discloses wherein the hardware processor displays the extracted specific frame (controller 31 extracts a specific frame as still image to be displayed onto the display 34 showing knee joint as the specific part of a person, paragraphs 70-73, 107).
Regarding claim 11, Nagatsuka with Matsutani further teaches wherein the hardware processor highlights the detection target (Nagatsuka: the specific frame image fs is displayed with the color being changed (see fig. 5) and Matsutani: circle having a center point set on the image to be set as detection target).
Nagatsuka and Matsutani are combinable because they both teach radiographic images with extracting frames.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the teachings of Nagatsuka with the teachings of Matsutani for the benefit of efficiently detecting a diseased part of the body by performing an effective targeted analysis as taught by Matsutani at col. 7, lines 23-29.
Regarding claim 12, Nagatsuka with Matsutani further teaches wherein the hardware processor presents a condition for capturing a radiographic image that visibly shows the detection target, based on the obtained result of analyzing a dynamic state (Nagatsuka: paragraphs 101-108, image data on the specific frame image fs is automatically extracted, the images are sequentially reproduced as normal dynamic images with reproduction stopped at the specific frame image fs as a still image and only the specific frame image fs is displayed from the beginning and Matsutani: col. 6, lines 40-49, col. 7, lines 23-29, using the dynamic displayed image, a specific frame is extracted that demonstrates a measurement target region R in the specific part such as lung field based on analyzing dynamic state of radiographic images).
Nagatsuka and Matsutani are combinable because they both teach radiographic images with extracting frames.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the teachings of Nagatsuka with the teachings of Matsutani for the benefit of providing a dynamic analysis system that analyzes a dynamic image and detects pulmonary disease in which pulmonary disease can be accurately detected without being influenced by a movement of a rib, a body motion, and a change in body thickness as taught by Matsutani at col. 2, lines 7-13.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tezuka et al., US 10,262,419 – teaches checking examination target site (here, the chest part) and the type of analysis (e.g. ventilation analysis, pulmonary perfusion analysis, measurement of the maximum ventilation capacity, etc.). Next, the radiologist positions the patient (subject M) such that the examination target site is placed at a predetermined point of the imaging device 1A or 2A, checks the posture of the patient, and performs exposure preparation. Next, the radiologist sets the imaging conditions and presses the exposure switch (dynamic imaging) using the operation unit 23 of the console 2A or 2B, and checks the dynamic image obtained by dynamic imaging of the imaging device 1A or 1B and displayed on the display unit 24, col. 7, lines 38-55.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAWANDEEP DHINGRA whose telephone number is (571)270-1231. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 5712723021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAWAN DHINGRA/Examiner, Art Unit 2672                                                                                                                                                                                                        
/MIYA J WILLIAMS/Primary Examiner, Art Unit 2677